Motion for leave to prosecute this proceeding as a poof person granted only insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, upon condition that the petitioner serves one copy q£ the typewritten or mimeographed petitioner’s points on the Attorney-General of the State of New York and one copy of the typewritten or mimeographed petitioner’s points on the Corporation Counsel of the City of New York and files 6 typewritten or 19 mimeographed copies of petitioner’s points, togetherj with the original record with this court. Concur - Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.